DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on 12/9/2020.  
Claims 1, 6, 7, 9, 14, 18 and 20 are amended.
Claims 1-20 are pending in the current application.
Drawings
The drawings submitted 12/9/2020 are accepted.
Response to Arguments
Applicant's arguments filed 12/9/2020 have been fully considered but they are not persuasive. Applicant argues that the amended claim language “a propeller subassembly having a pair of dual fixed propellers joined to the freeboard region of the watercraft, proximal the stern, the dual fixed propellers independently operable to maneuver the watercraft via disproportionate thrust, whereby the propulsion speed and steering is affected by the dual fixed propellers” is not disclosed by the prior art of Miles et al., US 10059418.  The examiner disagrees.  Miles clearly discloses dual fan propulsion units (205 and 206).  Miles does not explicitly recite the use of disproportionate thrust between the units to affect propulsion speed and steering.  However one of ordinary skill in the art would understand the system of Miles includes the capability of applying disproportionate thrusts, either by rotating the fans in different directions or by fixing the fans of the rotatable propulsion system in the same direction and applying different fan speeds. Such would be obvious methods used to control the speed and direction of the watercraft.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites “the motor mount”. There is insufficient antecedent basis for this claim limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miles et al., US 10059418.  Miles discloses A propeller-powered propulsion system watercraft comprising:

a propeller subassembly joined to the freeboard region of the watercraft, proximal to the stem, the propeller subassembly comprising a plurality of propellers independently operable to propel and steer the watercraft body (See Fig. 4, #205, #206) through application of disproportional thrust, (either by aligning the fans in different thrust directions, or fixing the fans in the same direction and applying differing fan speeds)
at least one motor powering the propeller subassembly (Figure 4 shows electric motors powering the propellers);
multiple electronic speed controllers regulating the motor (See Column 4, line 37-53, although a single electronic controller is disclosed mere duplication of parts is within the skill and abilities of an artisan);
a microcomputer operatively connected to the electronic speed controller, the microcomputer comprising software operable to control the electronic speed controller (See Column 3, line 65- Column 4 line 53);
a receiver operatively connected to the microcomputer and the propeller subassembly, the receiver operable to receive the command signal,
whereby the microcontroller converts the command signal to at least one speed for each propeller independently of the other; and
a mobile communication device being operable to transmit the command signal. 
Miles clearly discloses remote control operation through wireless links which include both transmitters and receivers.  Applicants own specification in paragraph 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Miles to include the electronic components, microcontrollers, speed controllers, receivers and mobile communication devices as disclosed by the applicant and by Miles into a functional remote control system with the claimed components and functional abilities to control, propel and navigate the watercraft using location data obtained by a GPS system.  Such systems are well known and obvious assemblies to provide remote/autonomous operation of watercraft.
Regarding claims 3 and 4: Miles discloses both ducted and unducted fans and discloses mounting of the motors on some type of frame in Fig. 4.  The examiner considers the ducting to be a shroud that routinely would cover and provide a mount for the motor.
Regarding claim 9-11:  Features claimed are obvious and common in the art.  While Miles does not explicitly disclose a battery, the power source cited by Miles can be easily interpreted and broadly assumed to include a battery.  Voltage or current 
Regarding claim 13: cable control devices for transmitting command signals are known.  Applicant has failed to show this feature on the drawings presumably because such a feature is widely known and common throughout the industry. 
Regarding claim 20: The method steps cited in claim 20 are inherent in the use of the device disclosed by Miles.
The examiner notes the art cited in the parent application cited in PCT/US19//41851.  The International Search Report provided by the applicant indicates the prior art does not disclose the mobile communication device being operable to transmit the command signal.  The examiner believes applicant’s own disclosure along and Miles clearly recite and disclose that capability as common in the art. It is unclear to the examiner what combination of features disclosed by the applicant could form the basis for allowable subject matter.  The examiner recommends a thorough review of the prior art and a telephone interview prior to submitting a formal amendment to the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617